United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0728
Issued: March 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 20, 2018 appellant filed a timely appeal of a January 16, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a condition causally
related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 20, 2017 appellant, then a 41-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that he developed left wrist pain due to repetitive activity required in
operating an automated parcel and bundle sorter (APBS) and parcel machine. He noted that he

1

5 U.S.C. § 8101 et seq.

first became aware of his claimed condition on March 20, 2017 and realized that it was causally
related to his employment that day. Appellant did not stop work.
Appellant submitted a May 17, 2017 medical status report from Dr. Nick Palmer, Boardcertified in family medicine, who advised that appellant could resume work on May 19, 2017 with
restrictions through June 19, 2017.
In a May 24, 2017 letter, the employing establishment controverted appellant’s claim.
In a May 25, 2017 development letter, OWCP advised appellant that the evidence received
to date was insufficient to support his claim. It requested that he submit a narrative medical report
from a physician that included a medical diagnosis and an explanation as to how the reported
employment activities either caused or aggravated the claimed condition. OWCP provided a
questionnaire for appellant’s completion which posed questions regarding the nature and extent of
his employment activities. It afforded appellant 30 days to respond.
In a May 31, 2017 e-mail, appellant’s supervisor indicated that appellant worked on the
APBS machine for six months and wore a brace, but noted that she did not observe him favoring
his right wrist. Appellant’s job duties required him to pull mailbags and replace equipment for 20
minutes an hour (sweeping), and to sit while scanning parcels for 40 minutes an hour. Appellant’s
supervisor noted that appellant rotated between scanning parcels and sweeping.
In response, appellant subsequently submitted an undated statement in which he further
described his employment activities, including using machines to scan 600 mail items per hour,
lifting/moving mailbags weighing up to 60 pounds, and pushing mail containers weighing
approximately 500 pounds.
Appellant also submitted a June 6, 2017 report from Dr. Scott Neff, Board-certified in
orthopedic surgery, who examined appellant for the first time on that date due to complaints of left
wrist pain. He reported that he did not sustain a specific injury to his left wrist but that over time
developed pain over the ulnar carpal joint. Dr. Neff advised that appellant spoke to him in detail
about his employment activities. He noted findings of positive rotator load test of the distal ulna
of the left wrist and tenderness over the triangular fibrocartilage. Dr. Neff advised that x-rays of
the left wrist were normal, but found that from a clinical standpoint appellant had a potential injury
to the capsular ligaments around the triangular fibrocartilage. He indicated, “This is a result of
repetitive activity, especially with ulnar pushing the package just to the side.” Dr. Neff
recommended that appellant’s condition be treated as a work-aggravated overuse syndrome and
provided a diagnosis of triangular fibrocartilage complex (TFCC) injury of the left wrist.2
In a note dated June 6, 2017, Dr. Neff returned appellant to light duty on June 7, 2017.
However, in a duty status report (Form CA-17) dated June 7, 2017, he noted that appellant was
totally disabled. In an attending physician’s report (Form CA-20) dated June 7, 2017, Dr. Neff
reported findings of wrist pain and diagnosed “overuse” related to an unspecified employment
activity.

2

In a June 16, 2017 letter to OWCP, Dr. Neff reiterated much of the content of his June 6, 2017 report.

2

By decision dated July 27, 2017, OWCP accepted that the employment events occurred as
alleged, but denied the claim because he had not submitted sufficient medical evidence to establish
that a medical condition was diagnosed in connection with the claimed work factors.
On August 14, 2017 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. In an August 14, 2017 statement, he further
discussed his medical condition and expressed his belief that the existing medical evidence
established his claim.
Appellant submitted a June 28, 2017 report from Dr. Neff who treated appellant in follow
up for left wrist pain and advised that he reported working light duty and that his pain had
improved. He noted findings of mildly positive ulnar rotational load test at the triangular
fibrocartilage and indicated that a magnetic resonance imaging (MRI) scan of that area was
essentially negative. Dr. Neff diagnosed TFCC injury on the left and released appellant to regularduty work.
By decision dated January 16, 2018, OWCP’s hearing representative affirmed the July 27,
2017 decision, as modified. He noted that Dr. Neff diagnosed a TFCC injury, but found that the
medical evidence of record was insufficient to establish the diagnosed condition was causally
related to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or medical condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6

3

Supra note 1.

4

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
5

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

6
R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a condition
causally related to the accepted factors of his federal employment.
Appellant submitted a June 6, 2017 report from Dr. Neff who found that, from a clinical
standpoint, appellant had a potential injury to the capsular ligaments around the triangular
fibrocartilage. He indicated, “This is a result of repetitive activity, especially with ulnar pushing
the package just to the side.” Dr. Neff recommended that appellant’s condition be treated as a
work-aggravated overuse syndrome and diagnosed a TFCC injury of the left wrist.
The Board finds that, although Dr. Neff concluded that appellant sustained an employmentrelated left wrist injury, his opinion is of limited probative value on the underlying issue of causal
relationship because he did not provide medical rationale in support of his opinion.10 In addition,
there is a speculative aspect of Dr. Neff’s report which limits its probative value in that he
diagnosed TFCC of the left wrist, but also noted that there was a “potential injury” to the capsular
ligaments around the triangular fibrocartilage. The Board has held that an opinion which is
speculative or equivocal is of limited probative value regarding a given medical matter.11 Therefore,
Dr. Neff’s June 6, 2017 report is insufficient to establish appellant’s claim for an employmentrelated condition.
In a Form CA-20 report dated June 7, 2017, Dr. Neff noted findings of wrist pain and
diagnosed “overuse” due to an unspecified employment activity. This report is of limited probative
value regarding causal relationship because he did not implicate a specific employment activity or
provide medical rationale for his opinion that the diagnosed condition was causally related to
appellant’s employment.12 Moreover, the Board has held that the fact that a condition manifests
itself or worsens during a period of employment or that employment activities produce symptoms

7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

11

See E.B., Docket No. 18-1060 (issued November 1, 2018); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

12

See supra note 11.

4

revelatory of an underlying condition does not raise an inference of causal relationship between a
claimed condition and employment factors.13
Appellant also submitted a May 17, 2017 medical status report from Dr. Palmer, who
advised that appellant could resume work on May 19, 2017 with restrictions through
June 19, 2017. In a note dated June 6, 2017, Dr. Neff returned appellant to light-duty work on
June 7, 2017 and, in a Form CA-17 report dated June 7, 2017, he advised that appellant was totally
disabled from work. In a June 28, 2017 narrative report, Dr. Neff diagnosed TFCC injury on the
left and released appellant to regular duty. However, these reports are of no probative value on
the underlying issue of this case because they do not contain an opinion that appellant sustained
an employment-related injury. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition or disability is of no probative value on the
issue of causal relationship.14 Therefore, these reports are insufficient to establish appellant’s claim.
As the medical evidence does not contain a physician’s reasoned opinion regarding the
causal relationship between appellant’s claimed conditions and factors of his employment,
appellant has not met appellant his burden of proof to establish his occupational disease claim.
On appeal appellant argues that, in the January 16, 2018 decision, the hearing
representative incorrectly referenced a Dr. Damazo. The Board notes, however, that the hearing
representative was referring to Board case precedent which was applicable to the present case. As
explained above, the evidence of record is insufficient to establish the claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an occupational
disease causally related to the accepted factors of his federal employment.

13

J.S., Docket No. 18-0944 (issued November 20, 2018).

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

6

